Citation Nr: 1226264	
Decision Date: 07/30/12    Archive Date: 08/03/12	

DOCKET NO.  04-42 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in April 2007, July 2009, and April 2011, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

The Veteran's chondromalacia patella of the left knee is not manifested by either severe recurrent subluxation and/or lateral instability, a limitation of flexion to 15 degrees, a limitation of extension to 20 degrees, or favorable ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2003, May 2007, and July 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include Virtual VA records.  This includes his multiple contentions, as well as VA and private treatment and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to an increased evaluation for chondromalacia patella of the left knee.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45.

In May 1969 VA granted entitlement to service connection and a noncompensable evaluation for chondromalacia of the left patella.  In February 1973, the RO granted a 10 percent evaluation for that disorder effective from May 10, 1972.  In June 2003 VA awarded a 20 percent evaluation for the disorder.

During VA outpatient treatment in April 2003 it was noted that the Veteran was seeking assistance following a work-related injury sustained in November 2002.  In November 2002, the Veteran reportedly fell six feet from a ladder striking the back of his head, neck, and lower back.  When questioned, the Veteran denied suffering a loss of lower extremity strength.  Neurologic evaluation showed normal motor strength in all extremities, with intact and symmetrical sensation.  Deep tendon reflexes were 2+ in the patellar sites bilaterally, and the Veteran's gait was within normal limits.

At a May 2003 private medical examination the Veteran indicated that in November 2002, he fell down an eight-foot ladder injuring, in pertinent part, his knees, left greater than right.  His current complaints included a feeling that his left knee would "give way" on him.  The clinical assessment noted was of status post on-the-job injury in November 2002, with, among other things, aggravation of left knee pain.

At the time of a VA examination in June 2003, the Veteran indicated that he did not wear a brace on his left knee, but he did experience swelling.  According to the Veteran, he experienced constant knee pain and burning.  He reported stiffness that was somewhat worse after prolonged sitting.  Also noted were problems with giving way, cracking, and popping.

On physical examination, the left knee demonstrated a 0 to 120 degree arc of motion.  There was positive, large patellofemoral crepitus on apprehension, as well as a positive athlete's grind test.  At the time of examination, the Veteran exhibited significant medial joint line tenderness and bony changes.  McMurray's test was positive.  The clinical assessment was of significant degenerative arthrosis, status post a traumatic injury to the medial meniscus and meniscectomy some 25 years earlier.  According to the examiner, the Veteran had arthritis to the point where he was a good candidate for a total knee arthroplasty, in particular, given the presence of significant tricompartmental disease of the left knee.  At the time of examination left knee x-rays showed mild degenerative disease in all three joint compartments, but  with well maintained joint spacing.

At a November 2003 VA general medical examination it was noted that the Veteran had suffered a "worker's compensation injury."  The Veteran reported problems with neck and low back pain, as well as pain radiating down his left lower extremity.  According to the examiner, the Veteran's past history showed that he had undergone surgery on his left knee in 1978 for a ligamentous injury, and because "his kneecap was worn out."  Further noted was that the Veteran had worked as a truckdriver moving furniture for twenty-plus years.

On physical examination, the Veteran's left knee displayed flexion from 0 to 125 degrees, accompanied by moderate crepitus.  No effusion was present, though there was some evidence of medial joint line tenderness on the left.  The left knee was stable to varus and valgus stressing, and Lachman's test was negative.  On examination there was five millimeters of anterior play on the drawer test bilaterally.  

Noted at the time of a private medical examination in January 2004 was that the Veteran had a normal range of motion of both knees. 

At a July 2008 VA medical examination it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran indicated that his left knee pain had worsened.  Notably, the Veteran denied any postservice injury to his left knee.  When further questioned, the Veteran complained of left knee pain which was "present at all times and unrelenting."  He described problems with occasional locking, instability, and swelling.  He also reported knee stiffness which tended to be worse in the morning.  He denied flare ups.

On physical examination, the Veteran's left knee displayed full extension to 0 degrees, with flexion to 115 degrees accompanied by pain at the end of range of motion.  The Veteran was able to repetitively range his left knee without change in range of motion or level of pain.  Accordingly, the range of motion indicated was not additionally limited following repetitive use.  The Veteran exhibited slight swelling in his left knee, though with no significant warmth or redness.  Also noted was some tenderness to palpation over the medial femoral condyle, accompanied by crepitus.  Anterior and posterior drawer tests were within normal limits.  The McMurray and Lachman tests were similarly within normal limits, and the Veteran's left knee was stable to both varus and valgus stressing.  Plain films of the Veteran's left knee showed a significant amount of patellar spurring, as well as medial compartmental spurring accompanied by a decrease in joint spacing with moderate degenerative changes.  The pertinent diagnosis noted was degenerative joint disease of the left knee.

During the course of VA outpatient treatment in late July 2009, the Veteran complained of "on and off" swelling, as well as clicking and locking of his left knee joint.  Additionally noted was a "buckling sensation," with the Veteran indicating that he fell approximately once every two weeks as a result.  On physical examination, the Veteran's gait was within normal limits.  While the Veteran demonstrated some difficulty with rising from a seated position, there was no swelling present over the left knee joint.  While examination was positive for medial joint line tenderness and crepitus, there was no evidence of any ligamentous laxity, and lower extremity strength was 5/5 bilaterally.

At a September 2009 VA outpatient treatment session the Veteran complained of knee pain, and he wore bilateral hinged knee braces.  On physical examination, range of knee motion was within normal limits, though movements were somewhat "slow and painful."

During the course of VA outpatient treatment in October 2009, the Veteran described episodes of lightheadedness, which had reportedly nearly caused him to fall "due to the condition of his knees."

At the time of a VA medical examination in January 2010, it was noted that the Veteran's claims folder was available, and was "thoroughly reviewed."  When questioned, the Veteran complained of knee pain since service.  Also noted was a November 2002 postservice left knee injury when the appellant fell from a truck.  When questioned, the Veteran complained of constant left knee pain, locking, instability, swelling, and stiffness.  The appellant stated that he retired in 2003 when he lost his job as a truckdriver.  According to the Veteran, his left knee played some role in his inability to do his job, however, he admitted that his back played a role in his retirement.  (The Board observes that the appellant already is in receipt of a total disability evaluation based on individual unemployability due to service connected disorders.) 

On examination the left knee demonstrated full extension to 0 degrees, flexion to 115 degrees, and end of range pain which was not additionally limited following repetitive use.  There was some slight swelling and crepitus of the left knee, though with no significant warmth or redness.  The left knee exhibited normal anterior and posterior drawer tests, and normal McMurray and Lachman tests.  The left knee was stable to both varus and valgus stressing, though there was reciprocation of pain with compression on the patellar end of the femoral groove.  Radiographic studies of the Veteran's left knee showed a significant amount of patellar spurring, which was read by radiology as being moderate patellofemoral arthritis in conjunction with minimal spurring of the medial compartments.  The pertinent diagnosis noted was moderate degenerative joint disease of the left knee.

The examiner opined that it was "very difficult" to distinguish what portion of the Veteran's left knee disability was attributable to his November 2002 on-the-job injury, as opposed to the natural progression of his service-connected chondromalacia patella.  However, following a review of the Veteran's claims folder, as well as his own previous report, the examiner was of the opinion that the majority of the Veteran's disability was related to his patellofemoral complaints.  This was the case given the fact that the Veteran had been diagnosed with chondromalacia patella in service, and that the most impressive abnormality present on examination was patellofemoral crepitus, in conjunction with abnormal radiographic evidence of moderate degenerative joint disease of the patella.  According to the examiner, most of the Veteran's complaints were patellofemoral in origin.  Hence, the examiner concluded that the majority of the Veteran's disability was related to his service-connected chondromalacia patella, as opposed to any injury which might have occurred following his military discharge, which, in the opinion of the examiner, played only "a minor role."

Pursuant to applicable law and regulation, the 20 percent evaluation currently in effect contemplates the presence of moderate recurrent subluxation and/or lateral instability.  A 20 percent evaluation is, similarly, in order where there is evidence of a limitation of flexion to 30 degrees, and/or a limitation of extension to 15 degrees.

A 30 percent evaluation is warranted where there is evidence of severe recurrent subluxation and/or lateral instability, or where there is a limitation of flexion to 15 degrees, or a limitation of extension to 20 degrees.  A 30 percent evaluation is also warranted where there is evidence of ankylosis of the knee with a favorable angle and full extension, or in slight flexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5256, 5257, 5260, 5261.

Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5003.

Based on the evidence and the controlling regulations the Board finds that the 20 percent evaluation currently in effect for the Veteran's service-connected chondromalacia patella of the left knee is appropriate, and that an increased rating is not warranted.  This is particularly the case given the fact that, over the course of the current appeal, the Veteran consistently exhibited extension to 0 degrees and no less than 115 degrees of left knee flexion.  Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 flexion limited to 115 degrees and extension demonstrated to 0 degrees warrants a non-compensable evaluation under each Diagnostic Code.  While there occasionally has been some left knee swelling on examination, as of the time of the aforementioned VA examination in January 2010, there was no evidence of any significant warmth or redness.  More importantly, anterior and posterior drawer tests, as well as McMurray's and Lachman's tests, were entirely within normal limits.  This is evidence that there is no subluxation or lateral instability, and does not even approach the degree of impairment necessary for an increased rating. 

VA General Counsel has held that a Veteran who is rated for arthritis is also eligible for a separate, compensable evaluation for instability of the knee where both are clinically present.  See VAOPGCPREC 23-27, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  While the Veteran has left knee degenerative arthritis he demonstrates no clinically-identifiable knee instability.  As noted above, the Veteran's left knee has consistently been stable to varus and valgus stresses, and the Lachman test has been within normal limits.

Finally, as noted, there is no evidence of a compensable limitation of flexion and extension sufficient to warrant the assignment of separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  As noted above, at all times during the course of the Veteran's current appeal, range of motion of his left knee has been quite good, as exemplified by extension to no less than 0 degrees, and flexion to no less than 115 degrees.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, over the course of the current appeal, symptomatology attributable to the Veteran's service-connected left knee disability has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected chondromalacia patella of the left knee is appropriately contemplated by the Rating Schedule.  Therefore, consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 

ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected chondromalacia patella of the left knee is denied.




	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


